Citation Nr: 1243235	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  04-38 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In that decision, the RO granted service connection for PTSD, and assigned an initial 50 percent rating, effective from July 16, 2002.

The Veteran's Notice of Disagreement with that decision was received at the RO in February 2004.  The RO issued a Statement of the Case (SOC) in August 2004.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in October 2004.  

Before the case was certified to the Board on appeal, the RO received a VA Form 21-4138 from the Veteran in January 2005, in which he requested to reopen his claim for PTSD, asserting that his condition had worsened.  Apparently unaware that the Veteran had already perfected an appeal to the Board as to the propriety of the initial disability rating assigned for the service-connected PTSD, the RO issued a duty-to-assist letter to the Veteran in response to the January 21-4138 and scheduled the Veteran for a VA examination.  

The Veteran appeared for the examination in May 2005 and the RO issued a rating decision in July 2005.  In that decision, the RO increased the 50 percent disability for the service-connected PTSD to 70 percent, effective from January 19, 2005, the date that the RO perceived to be the Veteran's date of claim for the increased rating.  

However, the RO subsequently realized that the Veteran already had a pending appeal to the Board with regard to the initial disability rating assigned for the service-connected PTSD, based on the timely appeal of the initial rating assigned in 2003 and the subsequent actions in 2004.  Because there was an appeal pending, the RO erred in treating the Veteran's January 2005 correspondence as a new claim for an increased rating.  The RO corrected the error in a subsequent rating decision issued in February 2010.  In that decision, the RO assigned an earlier effective date of July 16, 2002 (the effective date for the grant of service connection) for the assignment of the 70 percent rating for the service-connected PTSD.  In light of the foregoing, the issue before the Board is entitlement to an initial disability rating in excess of 70 percent for the service-connected PTSD, as reflected on the title page of this decision.  

The Veteran has an increased rating claim pending and has indicated that he is unemployable due to service-connected disabilities.  See VA Form 646, completed by his representative in November 2012; see also VA examination report, dated in May 2005.  This raises the issue of a total disability rating for individual unemployability due to service-connected disability (TDIU).  A TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran is not employed according to the most recent evidence of record.  Inasmuch as there is evidence of unemployability, a claim for a TDIU is raised by the record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's service-connected PTSD has been manifested by nightmares, flashbacks, avoidant symptoms, inability to have loving feelings, hypervigilance, hyperarousal, exaggerated startle response, severe sleep disturbance, daily anxiety attacks, poor interpersonal relationships, slight impairment in thought process, an inability to maintain more than minimal hygiene, panic attacks multiple times per week, obsessive behavior, constantly depressed mood, with a Global Assessment of Functioning (GAF) score no higher than 45; all of which more nearly approximates that of occupational and social impairment with deficiencies in most areas.  

2.  Prior to May 3, 2005, total occupational and social impairment is not factually ascertainable, and the Veteran's service-connected PTSD was not manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; or, memory loss of names of close relatives, own occupation or own name.  

2.  Since May 3, 2005, the evidence of record reflects that the Veteran has been essentially unable to demonstrably maintain employment, more nearly approximating that of total occupational impairment, along with significant social impairment.  


CONCLUSIONS OF LAW

1.  Prior to May 3, 2005, the criteria for the assignment of an initial rating in excess of 70 percent for the service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2012).

2.  Resolving all doubt in the Veteran's favor, the criteria for the assignment of a 100 percent rating for the service-connected PTSD have been more nearly approximated since May 3, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9411 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran filed his initial claim of service connection for PTSD in July 2002.  In December 2002, the RO issued a duty-to-assist letter to the Veteran that provided the Veteran with notice of how to substantiate a claim of service connection, what evidence VA would obtain on behalf of the Veteran and what evidence the Veteran should provide.  The RO obtained the Veteran's service records, and determined that the Veteran was a combat Veteran.  The RO scheduled the Veteran for a VA examination in January 2003.  In a February 2003 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 50 percent, effective from July 16, 2002.  The Veteran timely appealed the initial disability rating assigned for the service-connected PTSD.  

With regard to this increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was afforded another VA examination in May 2005, and the RO issued two additional rating decisions which ultimately increased the initial disability rating for the service-connected PTSD to 70 percent based on findings from the VA examination conducted in May 2005.  

As the increase from 50 percent to 70 percent is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Before the case was certified to the Board on appeal, the RO afforded the Veteran another VA examination in March 2012 to assess the current severity of the service-connected PTSD. 

In sum, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The medical examination reports of January 2003, May 2005 and March 2012 are adequate as they are based on a review of the history, a physical examination, and as information was provided that is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the service-connected PTSD issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

Thus, VA has complied with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 





II.  Increased Rating - PTSD

The Veteran seeks a higher rating for the service-connected PTSD, rated as 70 percent disabling since the effective date of service connection.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155  (West 2002); 38 C.F.R. §§ 3.321(a) , 4.1 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012). 

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2012). 

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

PTSD, as well as other psychiatric disorders are rated pursuant to the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  Under Diagnostic Code 9411, for PTSD, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The evidence of record upon which to evaluate the Veteran's PTSD consists of the Veteran's lay statements as to his observable symptoms and medical findings from three VA examinations conducted in January 2003, May 2005, and March 2012.  The first two VA examination reports note that the Veteran was not receiving any psychiatric treatment for his PTSD.  Although the most recent VA examination from March 2012 indicates that the Veteran began seeking outpatient mental health treatment since an in-patient admission for alcohol dependence in 2006, it is not necessary to obtain those records because, as explained in greater detail below, the other evidence of record substantiates the assignment of an increased rating to 100 percent as of the date of the May 3, 2005 VA examination report.  

At the first of examination, in January 2003, the Veteran reported frequent and severe psychiatric symptoms since his discharge from service.  According the Veteran, his symptoms included severe nightmares, flashbacks, avoidant symptoms, inability to have loving feelings, hypervigilance, hyperarousal and exaggerated startle response.  The examiner noted severe sleep impairment, with the Veteran reporting that he only averaged two to three hours sleep per night and had anxiety attacks every day.  The Veteran reported the occasional use of alcohol in the past to medicate himself, but stopped drinking because he realized that it was not a viable solution.  At the time of the examination, the Veteran was employed as an iron worker, and appeared to have been so employed in that profession ever since his release from service.  However, the examiner noted that the Veteran had poor social interpersonal relationships and engaged in no recreational or leisure pursuits, other than an occasional Veteran's reunion.  The examiner indicated that the Veteran had slight impairment of thought process and communication in terms of intrusive thoughts about Vietnam.  He had no delusions or hallucinations and eye contact was appropriate.  There were no suicidal or homicidal thoughts.  He was able to maintain minimal personal hygiene.  He was oriented to person, place and time, although there was some short term memory loss due to anxiety interference.  In addition, the examiner indicated that the Veteran engaged in obsessive and ritualistic behavior, obsessive checking and cleaning which interfered with his routine activities.  The Veteran's rate and flow of speech was rapid and the Veteran often lost his train of thought.  The Veteran reported panic attacks 3 to 4 times per week, which usually force him to lie down in order to help the panic attacks subside.  The Veteran suffered from a depressed mood most of the time.  Impulse control was intact.  

The examiner characterized the Veteran's PTSD as chronic and severe with depressive features and panic attacks.  The Veteran's Global Assessment of Functioning (GAF) was listed as 45.  The examiner concluded that the Veteran had a high degree of denial, and that the Veteran's traumatic combat exposure during the Vietnam War (which was evidenced by his receipt of the Combat Air Medal, Combat Infantry Badge, the Bronze Star Medal, Army Commendation Medal, and the Vietnam Cross of Gallantry as noted on his DD Form 214) affected his performance in employment, routine responsibilities, family role functioning and social and interpersonal relationships, and recreation and leisure pursuits.  The Veteran was unable to see movies; he avoided interpersonal contact with people that he did not know; and he used alcohol inappropriately.  

The above findings on examination more nearly approximate the criteria associated with the 70 percent rating currently assigned, but no higher.  The findings on the January 2003 examiner essentially show occupational and social impairment in most areas, such as work, family relations, judgment, thinking and mood, due to such symptoms as obsessional rituals which interfere with routine activities, near-continuous panic and/or depression, neglect of hygiene, difficulty in adapting to stressful circumstances, and an inability to maintain effective relationships.  

Based on the above symptoms, the severity of the Veteran's PTSD falls squarely within the criteria for the assignment of the 70 percent rating currently assigned since the effective date of service connection.  The Veteran's symptoms indicated that he has significant social impairment, and deficiencies in most areas.  This is consistent with his GAF score of 45.  

A higher rating of 100 percent is not warranted based on the severity of the PTSD symptoms at the time of the January 2003 VA examination.  The Veteran was working at that time, and although the examination report indicates that the Veteran's in-service trauma has affected his performance in employment, the fact remains that the Veteran was able to hold a steady job and there is no indication that he was in any danger of losing his job at that point.  As such, at the time of the January 2003 VA examination, total occupational impairment was not demonstrated.  Similarly, at the time of the January 2003 examination, the Veteran remained married, and although he remained virtually isolated from the community, he was able to maintain a relationship with his wife.  Thus, total social impairment was not demonstrated.  Moreover, the January 2003 examination report makes clear that the Veteran does not exhibit gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of closes relatives, own occupation, or own name.  In short, the examination did not demonstrate symptoms of any kind on par with those contemplated by the 100 percent rating.

The Veteran was not seeking any mental health treatment during this time period, and there is no other evidence of record upon which to assess the severity of the service-connected PTSD prior to May 3, 2005.  As such, prior to the May 3, 2005 VA examination, the evidence of record does not support the assignment of a rating in excess of 70 percent for the service-connected PTSD.  

However, the May 2005 examination report reflects that the Veteran's PTSD had worsened since January 2003.  The examiner indicated that there had been a substantial deterioration in the Veteran's PTSD symptoms, with the most significant deterioration occurring in the area concerning his work.  The Veteran was constantly being asked to be a foreman, and he did not think he could do the job because of his irritability.  He was eventually laid off and has not worked since.  The Veteran explained that the stress of having to supervise others was too much for him to handle.  He was therefore unable to accept the supervisory positions and eventually felt that he could not work at all.  The examiner therefore concluded that the Veteran's PTSD had worsened significant such that the Veteran is no longer able to work at his previous occupation.  The examiner indicated that the Veteran continued to have very substantial amounts of functional impairment.  The examination specifically noted the Veteran's work abilities "were relatively intact" at the time of the previous VA examination in January 2003, but the Veteran is no longer able to work.  

The examiner also noted that the Veteran's wife had died suddenly in July 2003.  In addition, the Veteran continued to have very considerable social restrictions.  He mostly stayed in the house and read or took walks alone.  The Veteran reported that he had a very difficult time leaving the house, and although he reported having some friends, he found it difficult to leave the house in order to see them.  The Veteran was not seeking treatment of any kind and was becoming more depressed.  The Veteran avoided crowds, had trouble getting out of the house, and has to change his route in the car if people are following him too closely.  The Veteran reported feeling anxious more often than not and he also felt depressed and sad more than half of the time.  The Veteran had daily thoughts of Vietnam and becomes intensely sad and depressed.  The Veteran denied suicidal and homicidal ideation.  He is able to manage his funds, and thought processes and communications are fairly intact.  The Veteran denied problems with daily living and tried to keep his mind sharp by doing puzzles.  

However, the examiner emphasized that the Veteran's social functioning continued to be a significantly problematic issue, particularly due to the death of his wife.  The examiner opined that the Veteran's PTSD seemed to have increased in severity which may represent, at least partially, the stress of losing of his wife.  The examiner could not find any significant remission of symptoms.  GAF was 40, and the examiner indicated that this fairly low number represented the Veteran's total vocational incapacity which was a distinct change since 2003, as well as continuing social impairment.  

According to the May 2005 examiner, the Veteran's symptoms worsened, and he had become essentially unemployable.  According to the examination report, the Veteran continued to experience the same symptoms as he had experienced at the time of the 2003 examination, only worse.  The Veteran reported heightened depression, even greater isolation, and substantial avoidance.  The Veteran's GAF score of 40 represents the Veteran's increased symptoms, to include his inability to work as a result of his PTSD.  In light of the findings at the May 3, 2005 examination, and most notably the Veteran's total occupational impairment and significant social impairment, the criteria for the assignment of a 100 percent rating are more nearly approximated as of the date of the May 3, 2005 examination.  The assignment of the 100 percent rating is further justified given that the examiner specifically indicated that there was a definite worsening in the Veteran's PTSD symptoms since the prior examination in 2003.  

Although the Veteran is able to manage his funds, communicate with the examiner effectively, is not disoriented, delusional, homicidal, suicidal, and has no trouble remembering names of close family, the examiner found him unable to work due to the service-connected PTSD.  The examiner made clear that the Veteran had total occupational impairment with significant social impairment at the time of the May 2005 examination.  Total occupational and social impairment warrants the assignment of a 100 percent rating under Diagnostic Code 9411.  Resolving all doubt in the Veteran's favor, a 100 percent disabling rating is warranted for the Veteran's service-connected PTSD from May 3, 2005.  

Although the Veteran's PTSD may have gradually worsened between the time of the January 2003 and the May 2005 VA examinations, there is no basis upon which to assign the 100 percent rating prior to May 2005.  The Veteran admittedly had not sought any psychiatric treatment for his PTSD during that time period nor has the Veteran provided any other evidence to show that an increase in severity occurred prior to the date of the May 3, 2005 examination; therefore, the evidence of record does not show an increase in severity of symptoms until May 3, 2005, the date of the VA examination indicating that the Veteran had total occupational impairment due to PTSD.  

The Veteran was afforded another VA examination in March 2012.  The examiner noted the psychiatric findings on prior examinations and indicated that, overall, the Veteran's  situation was fairly similar to that which was presented in his most recent prior PTSD examination in 2005.  The examination report also noted that the Veteran was seeking psychiatric treatment and that, in addition to diagnoses of PTSD and depression, he also had a diagnosis of alcohol dependence in sustained full remission.  

However, a VA outpatient treatment report added to the file in September 2012 notes that the Veteran was admitted to a VA facility in September 2012 for one week of alcohol detoxification.  

In light of the foregoing, no change in the Veteran's 100 percent disability rating is warranted based on the VA examination and VA records from 2012.  

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various mental health professionals are the symptoms included in the criteria found in the rating schedule for mental disabilities.  As discussed above, when the Veteran's symptoms and the effects of his PTSD disability are compared to the criteria in the ratings schedule, his 70 percent evaluation and 100 percent evaluation accurately reflect the level of severity of his disability during the time periods in question.  The schedular criteria are not inadequate for rating this Veteran's PTSD disability.  As a result, referral for  extra-schedular consideration is not for application in this case.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial disability rating in excess of 70 percent for the service-connected PTSD prior to May 3, 2005 is denied.  

Resolving all doubt in the Veteran's favor, a 100 percent disability rating for the service-connected PTSD is granted, effective from May 3, 2005, subject to the laws and regulations governing payment of monetary benefits.  


REMAND

The Veteran asserted during the May 2005 VA examination that he is unable to work due to his service-connected PTSD.  A request for a TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The Veteran has raised the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

Although the assignment of a 100 percent schedular rating for the service-connected PTSD essentially renders moot the issue of entitlement to a TDIU as of the effective date for the assignment of the 100 percent rating, the TDIU issue remains in appellate status with regard to the time period prior to the assignment of the 100 percent rating (i.e. prior to May 3, 2005).  Prior to May 3, 2005, a 70 percent rating is assigned for the service-connected PTSD.  At the time of the January 2003 VA examination, the Veteran was working, but at some point prior to the May 2005 examination, the Veteran stopped working, and the May 2005 examiner determined that the Veteran had total occupational impairment at the time of the May 2005 examination.  

As such, the claim for entitlement to a TDIU should be developed to determine whether the Veteran was unemployable prior to the May 2005 examination.  Significantly, the Veteran has also established service connection for tinnitus and bilateral hearing loss.  These disabilities must also be considered in the determination of whether entitlement to a TDIU is warranted prior to May 3, 2005.  

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a duty-to-notify letter in compliance with 38 C.F.R. § 3.159 for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim, since the effective date of service connection.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He should also be requested to complete and return a TDIU form.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In this case, the Veteran's service-connected PTSD has been rated 70 percent during the time period in question.  Service connection is also established for bilateral hearing loss at 0 percent and tinnitus at 10 percent.  Because the Veteran has at least one service-connected disability rated as 70 percent disabling, the only remaining question is, at what point, if any, did the Veteran become unemployable due to his service-connected disabilities prior to May 3, 2005.  The RO must develop the Veteran's TDIU claim in this regard.  If unemployability is found prior to May 3, 2005, the RO must also consider at what point the unemployability began, given that the entire time period since the grant of service connection is covered by this appeal.

The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).


While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  The record shows that the Veteran is not working and alleges that his service-connected disabilities (PTSD, bilateral hearing loss and tinnitus) prevent him from obtaining gainful employment.  Advise the Veteran of the information and evidence that would substantiate his claim for entitlement to TDIU prior to May 3, 2005, including, but not limited to, his last date of employment, work history, employee records, statements from employers and any other corroborating information that would show unemployability prior to May 3, 2005.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.

2.  After completion of the above development, and if necessary, obtain an opinion from an appropriate VA mental health examiner to determine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected PTSD, hearing loss and tinnitus, when considered together, render the Veteran unable to obtain and/or maintain gainful employment, prior to May 3, 2005, given his level of education and work history.  The Veteran's age may not be considered, and the fact that the Veteran may or may not have been retirement eligible at the time he stopped working is also not relevant in determining whether his PTSD, hearing loss and/or tinnitus conditions are of such severity that it rendered him unable to obtain or maintain gainful employment prior to May 3, 2005.  If it is determined that the Veteran was unemployable prior to May 3, 2005, the examiner should opine as to when unemployability began.

3.  Ensure that the information provided in the opinion satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's TDIU claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


